         Case 1:21-cv-02158-APM Document 12 Filed 09/10/21 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 OYOMA ASINOR, et al.,

                Plaintiffs,

        v.                                             Case No. 1:21-cv-02158-APM

 DISTRICT OF COLUMBIA, et al.,

                Defendants.


      DEFENDANT DISTRICT OF COLUMBIA’S CONSENT MOTION TO
EXTEND THE DEADLINE TO RESPOND TO PLAINTIFFS’ AMENDED COMPLAINT

       Defendant the District of Columbia (the District) moves this Court, under Fed. R. Civ. P.

6(b)(1)(A), to extend the District’s deadline to file its response to Plaintiffs’ Amended Complaint

to October 8, 2021. This motion should be granted because it is based on good cause and is

made before the expiration of the District’s September 13, 2021 deadline to respond to the

Amended Complaint. In support of this motion, the District has attached a memorandum of

points and authorities and a proposed order.

Date: September 10, 2021                       Respectfully Submitted,

                                               KARL A. RACINE
                                               Attorney General for the District of Columbia

                                               CHAD COPELAND
                                               Deputy Attorney General
                                               Civil Litigation Division

                                               /s/ Stephanie E. Litos
                                               STEPHANIE E. LITOS [483164]
                                               Assistant Deputy Attorney General
                                               Civil Litigation Division

                                               /s/ Philip A. Medley
                                               MATTHEW R. BLECHER [1012957]
          Case 1:21-cv-02158-APM Document 12 Filed 09/10/21 Page 2 of 6




                                               PHILIP A. MEDLEY [1010307]
                                               Assistant Attorneys General
                                               Civil Litigation Division
                                               400 6th Street, NW
                                               Washington, D.C. 20001
                                               Phone: (202) 442-9774; (202) 724-6626
                                               Fax: (202) 730-0586; (202) 741-5920
                                               Email: matthew.blecher@dc.gov;
                                               philip.medley@dc.gov

                                               Counsel for Defendant the District of Columbia

                       CERTIFICATE OF LCvR 7(m) COMPLIANCE

       On September 8, 2021, I contacted Plaintiff’s counsel regarding Plaintiff’s position on the

relief requested. Plaintiff consents to the relief sought.

                                               /s/ Matthew R. Blecher
                                               MATTHEW R. BLECHER
                                               Assistant Attorney General




                                                  2
           Case 1:21-cv-02158-APM Document 12 Filed 09/10/21 Page 3 of 6




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


    OYOMA ASINOR, et al.,

                 Plaintiffs,

          v.                                            Case No. 1:21-cv-02158-APM

    DISTRICT OF COLUMBIA, et al.,

                 Defendants.


      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
    DEFENDANT THE DISTRICT OF COLUMBIA’S CONSENT MOTION TO
EXTEND THE DEADLINE TO RESPOND TO PLAINTIFFS’ AMENDED COMPLAINT

         Defendant the District of Columbia (the District) submits this memorandum of points and

authorities in support of its consent motion to extend the deadline to respond to Plaintiffs’

Amended Complaint to October 8, 2021. Good cause supports the District’s request for an

extension. The District needs additional time to investigate the extensive allegations and claims

in the Amended Complaint. Additionally, the individually named defendants have not yet been

served but will likely be served soon. Thus, if the individually named defendants are served, an

extension will allow all named defendants1 to file a single response to the Amended Complaint,

rather than piecemeal responses. No party will be prejudiced by this request and the Court’s

calendar will not be unduly burdened.

                                         BACKGROUND
         Plaintiffs claim that on the evening of August 29, 2020, they were attending protests in

the District of Columbia when they were subject to and injured by “chemical irritants” and stun

grenades allegedly used by the Metropolitan Police Department to disperse the protest. See


1
         Excluding the “John Doe” defendants.
            Case 1:21-cv-02158-APM Document 12 Filed 09/10/21 Page 4 of 6




generally Am. Compl. [10]. Plaintiff Asinor further alleges that MPD unlawfully retained his

cell phone, camera, and goggles for almost a year. See generally id. [10].

       Plaintiffs assert five counts against the defendants, including two counts asserted

pursuant to the First Amendment Assemblies Act, a count of assault and battery, a count of

violations of the Fourth Amendment (unreasonable seizure), and a count of conversion. Id. [10]

at 18–24.

       Plaintiffs filed their original Complaint on August 12, 2021 and served the District on

August 23, 2021. On August 28, 2021, Plaintiffs filed an Amended Complaint. The District’s

response is due on September 13, 2021.

                                           ARGUMENT

       Under Fed. R. Civ. P. 6(b)(1), “[w]hen an act may or must be done within a specified

time, the court may, for good cause, extend the time: (A) with or without motion or notice if the

court acts, or if a request is made, before the original time or its extension expires.”

       The District requests this extension for good cause, because it needs additional time to

investigate the extensive allegations and claims in the Amended Complaint. Additionally, the

individually named defendants have not yet been served but will likely be served soon. An

extension to October 8, 2021 will allow the District to investigate this matter fully and, if the

individually named defendants are served, will allow the named defendants to file a single

response to the Amended Complaint.

       The District has not previously sought an extension of the deadline to respond to

Plaintiff’s pleadings. No party will be prejudiced by this extension—indeed, Plaintiffs consent

to the relief requested—and the Court’s calendar will not be unduly burdened, as there are no

hearings or other deadlines currently scheduled.



                                                   2
         Case 1:21-cv-02158-APM Document 12 Filed 09/10/21 Page 5 of 6




                                        CONCLUSION

       Based on these reasons, the District requests that the Court grant its motion and extend

the deadline to respond to the Amended Complaint to October 8, 2021.


Date: September 10, 2021                     Respectfully Submitted,

                                             KARL A. RACINE
                                             Attorney General for the District of Columbia

                                             CHAD COPELAND
                                             Deputy Attorney General
                                             Civil Litigation Division

                                             /s/ Stephanie E. Litos
                                             STEPHANIE E. LITOS [483164]
                                             Assistant Deputy Attorney General
                                             Civil Litigation Division

                                             /s/ Philip A. Medley
                                             MATTHEW R. BLECHER [1012957]
                                             PHILIP A. MEDLEY [1010307]
                                             Assistant Attorneys General
                                             Civil Litigation Division
                                             400 6th Street, NW
                                             Washington, D.C. 20001
                                             Phone: (202) 442-9774; (202) 724-6626
                                             Fax: (202) 730-0586; (202) 741-5920
                                             Email: matthew.blecher@dc.gov;
                                             philip.medley@dc.gov

                                             Counsel for Defendant the District of Columbia




                                                3
         Case 1:21-cv-02158-APM Document 12 Filed 09/10/21 Page 6 of 6




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 OYOMA ASINOR, et al.,

                Plaintiffs,

        v.                                            Case No. 1:21-cv-02158-APM

 DISTRICT OF COLUMBIA, et al.,

                Defendants.


                                            ORDER

       Upon consideration of the District of Columbia’s Consent Motion to Extend the Deadline

to Respond to Plaintiffs’ Amended Complaint and the entire record herein, it is this

________day of _____________ 2021 hereby,

       ORDERED that the Motion is GRANTED; and it is further

       ORDERED that the District shall respond to the Amended Complaint on or before

October 8, 2021.

       SO ORDERED.




                                     HON. AMIT P. MEHTA
                                     United States District Court for the District of Columbia
